                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 LAWRENCE NORTHERN,
                                                      Case No. 16-cv-00277-jdp
                Plaintiff,
                                                      Hon. James D. Peterson
        v.
                                                      NOTICE OF APPEAL
 LYNN DOBBERT, et al.

                Defendants.


                              PLAINTIFF’S NOTICE OF APPEAL


       Notice is hereby given that Mr. Lawrence Northern, plaintiff in the above named case,

hereby appeals to the United States Court of Appeals for the Seventh Circuit from an Opinion and

Order granting summary judgement (ECF No. 108) and the Court’s Final Judgment (ECF No. 109)

entered in this action on the Thirtieth day of September, 2019.


Dated: October 30, 2019                              Respectfully Submitted,



                                                     /s/ Robert E. Earles
                                                     Robert E. Earles
                                                     Mark J. Nomellini
                                                     James Kestler
                                                     KIRKLAND & ELLIS LLP
                                                     300 North LaSalle Street
                                                     Chicago, IL 60654
                                                     Telephone: 312-862-2000
                                                     Facsimile: 312-862-2200


                                                     Attorneys for Plaintiff
                                CERTIFICATE OF SERVICE

       I hereby certify that on October 30, 2019, I electronically filed the foregoing with the Clerk

of the Court for the United States Court of the Western District of Wisconsin by using the CM/ECF

System and that the service will be accomplish by the CM/ECF system:



                                                     /s/ Robert E. Earles
                                                     Robert E. Earles
                                                     Mark J. Nomellini
                                                     James Kestler
                                                     KIRKLAND & ELLIS LLP
                                                     300 North LaSalle Street
                                                     Chicago, IL 60654
                                                     Telephone: 312-862-2000
                                                     Facsimile: 312-862-2200

                                                     Attorneys for Plaintiff
